DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CPR 1.55.

Response to Arguments
Applicant's arguments filed on 11/23/2022 have been fully considered but they are not persuasive. The applicant asserts that in Nardi, the reducing agent is used to reduce or prevent any oxidation of the metal underlayer due to air exposure rather than being used to remove oxygen from the disposed metal oxide in the operation 299. Nardi teaches the exact steps for the reduction treatment using hydrogen and helium (see e.g. Paras [0061] – [0064]) as recited by the applicant. Therefore, Nardi’s outcome must be the same as the applicant. Also, “to remove oxygen” is an intended outcome since Nardi has the hydrogen exposure so it reads on the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 5, 9 and 17 are rejected under 35 U.S.C.103 as being unpatentable over Nardi et al. (US 2017/0130330 Al; hereafter Nardi).

Regarding claim 1, Nardi teaches a method for forming a semiconductor structure, comprising providing a substrate (see e.g. 101, Figure 1), forming a bottom electromagnetic material film (see e.g. 103-117, Figure 1) on the substrate (see e.g. an MTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. The fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105,113,115, and 117, Para [0039], Figure 1) forming an insulating material film on the formed bottom electromagnetic material film by a chemical vapor deposition process, a physical vapor deposition process, or a combination thereof, the insulating material film being made of a metal oxide (see e.g. the metal oxide film 119, made of such as magnesium oxide, aluminum oxide, nickel oxide, titanium oxide, tantalum oxide, titanium oxide, lanthanum oxide, lanthanum aluminum oxide, strontium oxide, and strontium titanium oxide, on top of the bottom electromagnetic layer 103-117, as shown in Figure 1. If using CVD to deposit the metal oxide layer, the substrate is exposed to the metal-containing precursor and reactant, such as an oxidant, simultaneously (e.g., the metal-containing precursor and oxidant are present together in a chamber housing the substrate) to deposit the metal oxide film, Para [0049], Figures 1;Examiner’s interpretation: Various embodiments involving deposition of metal oxide layers can be done by ALD and CVD, ALD being more precise version of CVD).
While Nardi does not explicitly teach performing a modification treatment on the formed insulating material film to remove oxygen therefrom, to form the insulating material film into a precursor film covering the bottom electromagnetic material film and forming a first insulating film on the formed precursor film by a chemical vapor deposition process, a physical vapor deposition process, an atomic layer deposition process, or a combination thereof, the first insulating film being made of a same material as the insulating material film, however, Nardi does suggest repeating the steps 203-213, as shown in Figure 2B (see e.g. Figure 2B depicts operations of methods, steps 207 -215, performed to deposit the metal oxide film. When the cycle runs the second time, in operation 203 the substrate is exposed to a reducing agent. The reducing agent may include species from a plasma of one of the reducing gases, such as a hydrogen plasma. In operation 203 inert gas may be flowed. The inert gas may be provided to assist with pressure and/or temperature control of the process chamber, evaporation of a liquid reactant, more rapid delivery of the reactant and/or as a sweep gas for removing process gases from the process chamber and/or process chamber plumbing. The reduction removes any metal oxides. The insulating material film 119 on the bottom electromagnetic material film 103-117 changes to a precursor film. In operation 209 the precursor film is oxidized to form the same metal oxide film from the previous cycle. The processes may be performed using ALD or CVD. Paras [0049], [0056], [0062], [0071] – [0076], [0083], Figures 2A and 2B; Examiner’s interpretation: Various embodiments involving deposition of metal oxide layers can be done by ALD and CVD, ALD being more precise version of CVD).
Nardi is silent about the hydrogen treatment causing the metal oxide layer to be changed to a metal layer but since the reduction treatment uses the same hydrogen and inert gas hence inherently the metal oxide must be changed to a metal layer. Also, to remove oxygen is an intended outcome. Hence the initial metal oxide film after the reduction treatment changes to a metal film i.e. the precursor film and after step 209 again gets oxidized.
Therefore, it would have been obvious to one skilled in the art before the invention was effectively filed to repeat the cycle in order to deposit a desired thickness of metal oxide film and to perform a reduction treatment to have a high tunnel magnetoresistance metal oxide film and to reduce any oxide formation in the underlying metals in the free or fixed layers, since oxidation of the underlying or other metal films in the fixed or free layer may render the device inefficient, unreliable, or inoperable.

Regarding claim 2, Nardi as referred in claim 1 teaches the precursor film (as explained in claim 1) is made of a material including magnesium, aluminum, hafnium, zirconium, or a combination thereof (see e.g. In operation 207, the substrate is exposed to a metal precursor for a duration sufficient to adsorb the metal precursor onto the underlying film surface, via either physisorption, or chemisorption. Although examples described herein use a magnesium-containing precursor as a first precursor, it will be understood that the first precursor may be any suitable precursor for de positing metal oxide or tunnel oxide films on a magnetic film, Para [0070]).

Regarding claim 4, Nardi as referred in claim 3 further teaches a thickness of the insulating material film (as explained in claim 1) ranges from about 0 angstroms to about 500 angstroms (see e.g. the insulating material film deposited by CVD or ALD may have any desired thickness for example less than 20nm or less than 1.5 nm). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Regarding claim 5, Nardi as referred in claim 3 further teaches the metal oxide is a material including magnesium oxide, aluminum oxide, hafnium dioxide, zirconium dioxide, or a combination thereof (see e.g. FIG. 2A provides a process flow diagram for performing operations in accordance with certain disclosed embodiments. Although examples provided herein describe disclosed embodiments in the context of depositing magnesium oxide films, it should be understood that methods may be used to deposit any metal oxide films or tunnel oxide films, such as aluminum oxide, nickel oxide, titanium oxide, tantalum oxide, titanium oxide, lanthanum oxide, lanthanum aluminum oxide, strontium oxide, or strontium titanium oxide, Para [0051]).

Regarding claim 9, Nardi as referred in claim 1 teaches the first insulating film (as explained in claim 1) is made of a material including magnesium oxide, aluminum oxide, silicon nitride, silicon oxynitride, hafnium dioxide, zirconium dioxide, or a combination thereof (see e.g. FIG. 2A provides a process flow diagram for performing operations in accordance with certain disclosed embodiments. Although examples provided herein describe disclosed embodiments in the con text of depositing magnesium oxide films, it should be understood that methods may be used to de posit any metal oxide films or tunnel oxide films, such as aluminum oxide, nickel oxide, titanium oxide, tantalum oxide, titanium oxide, lanthanum oxide, lanthanum aluminum oxide, strontium oxide, or strontium titanium oxide, Para [0051]).

Regarding claim 17, Nardi as referred in claim 1 teaches forming a top electromagnetic material film (see e.g. 121-129, Figure 1) on the first insulating film (as explained in claim 1), wherein the top electromagnetic material film includes an upper electromagnetic film (see e.g. 121, Figure 1) on the first insulating film, an upper composite film (see e.g. 123, Figure 1) on the upper electromagnetic film, and an upper electrode film (see e.g. 129, Figure 1) on the upper composite film (see e.g. FIG. 1 shows an MTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 12 9. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105, 113, 115, and 117. In various embodiments, the fixed layer includes the lower magnetic layers 101 through 117. The tunnel dielectric separates it from the free layer which may include the upper magnetic layers 121 through 129. In some embodiments, the free layer includes layers 129, 127, 125, 123, and 121. In some embodiments, the free layer includes layers 123 and 121", Para [0039], Figure 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nardi in view of Tois et al. (US 20200066512 Al; hereafter Tois).

Regarding claim 7, Nardi as referred in claim 1 further teaches the modification treatment includes performing a reduction treatment on the insulating material film to remove oxygen therefrom, wherein process parameters of the reduction treatment include, gases including hydrogen and helium,
 (see e.g. In operations 203 and 299, an inert gas may be flowed. In various embodiments, part or all of the inert gas is used as a carrier gas for the precursor and/or reactants. Example carrier gases include argon, nitrogen, and helium", Para [0056]; The reducing agent may be a vapor, gas, or a plasma. In some embodiments, the reducing agent is a gas. Examples of suitable reducing agent gases include hydrogen, ammonia, hydrazines, hydrazides, formalin, borane dimethylamine, metal borohydrides, organic borohydrides, boranes, carbon monoxide, carbon dioxide, and combinations thereof. Example hydrazines include methyl hydrazine, ethyl hydrazine, and dimethyl hydrazine. The reducing agents may be mixed with or delivered simultaneously with an inert gas, as discussed above, Para [0061], Figure 2B) and a treatment time from about 1 second to about 120 minutes (see e.g. The substrate may be exposed to the reducing agent for a duration sufficient to reduce and/or prepare the surface of the underlying film for subsequent operations. In various embodiments, the duration of exposure to the reducing agent may be between about 0.01 and about 60 seconds, Para [0064]).
However, Nardi does not explicitly teach a flow rate of the hydrogen is from about 50 sccm to 
about 5000 sccm, and a flow rate of the helium is from about 0 sccm to about 10000 sccm; a temperature from about 25 degrees Celsius to about 150 degrees Celsius.
In the similar field of endeavor Tois teaches a flow rate of the hydrogen is from about 50 seem to
about 5000 seem, and a flow rate of the helium is from about 0 sccm to about 10000 sccm (see e.g. plasma generated in a gas comprising                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                     and Ar which reduces the metal oxide on the metal surface, such as by removing OH groups and/or metal-oxygen bridges from the metal surface.                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                     flow may be from about 0.1 to about 0.4 slpm. The Ar co-flow may be, for example, about 2 slpm, Paras [0019], [0095]; 0.1 slpm is equivalent to 100 sccm, 0.4 slpm is equivalent to 400 seem and 2 slpm is equivalent to 2000 sccm), a temperature from 25 degrees Celsius to about 150 degrees Celsius (see e.g. the PEALD reactions may be performed at temperatures ranging from about 25° C to about 700° C, from about 50° C to about 600° C, from about 20° C to about 200° C, from about 75° C to about 450° C, or from about 90° C to about 300° C, Para [0105]).
 	Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide desired hydrogen flowrate for advantages such as by controlling the process conditions such as flow rate, contacting time of the reducing reactant and removal time, allowing for control of the quality and various properties of the films and selective growing of thin metal oxide films on one surface but not on a second different surface thereby reducing the number of process steps and saving time and money.

Claim 12 is rejected under 35 U.S.C.103 as being unpatentable over Nardi in view of Parkin (US 2009/0324814 Al) and Horng et al. (JP 2007173843A; hereafter Horng).

Regarding claim 12, Nardi as referred in claim 1 further teaches forming a top electromagnetic material film (see e.g. layers 121-129, MTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. The fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105,113,115, and 117. In various embodiments, the fixed layer includes the lower magnetic layers 101 through 117. The tunnel dielectric separates it from the free layer which may include the upper magnetic layers 121 through 129. In some embodiments, the free layer includes layers 129,127,125, 123, and 121. In some embodiments, the free layer includes layers 123 and 121, Para [0039], Figure 1) on the first insulating film (see e.g. Nardi, as explained in claim 1, Although FIG. 2B depicts no additional operations, in some embodiments, after deposition of the metal oxide layer, it may be desirable to deposit another film on top of the metal oxide layer prior to exposing the film to air. This is because the metal oxide film could potentially absorb oxygen, water vapor, nitrogen, or carbon dioxide during air exposure. In one example, a magnetic film including a free layer, such as CoFeB, may be deposited on top of the metal oxide film, Para [0084], Figure 1).
However, Nardi does not explicitly teach performing an annealing treatment before forming the top electromagnetic material film on the first insulating film, to form the precursor film into a second insulating film, wherein the second insulating film is at a bottom of the first insulating film, and a temperature range of the annealing treatment is from about 300 degrees Celsius to about 400 degrees Celsius.
In the similar field of endeavor Parkin teaches an annealing treatment on the first insulating film
(see e.g. layer 124, Figure 2A), to form the precursor film (see e.g. layer 122, FIG. 2A illustrates this process, in which a tunnel barrier 120 is formed by first depositing a thin Mg layer 122 followed by deposition by reactive sputtering of an MgO layer 124, Para [0052], Figure 2A) into a second insulating film (see e.g. layer 120', During the thermal anneal treatments the Mg layer may become further oxidized or the texture of this layer or the crystallographic order of this layer may improve. In any case, the layer 122 will essentially be oxidized to form MgO so that the layers 122 and 124 will become largely indistinguishable. This is illustrated in FIG. 2B where layers 122 and 124 are shown as a single layer 120', Para [0063], Figure 2B), wherein the second insulating film is at the bottom of the first insulating film, and a temperature range of the annealing treatment is from 300 degrees Celsius to about 400 degrees Celsius (see e.g. The annealing temperature is preferably greater than 200 degree C (e.g., in the range of 200 degree C to 400 degree C), and more preferably greater than 350 degree C (e.g., in the range of350 degree C to 400 degree C), Para [0022]).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide annealing to improve the MgO tunnel barrier’s performance wherein performance refers to various attributes of the MgO tunnel barrier or associated device. For example, annealing a magnetic tunnel junction improves, in particular, its magneto-tunneling resistance; annealing a tunnel barrier improves, in particular, its spin polarization; annealing a MIM or a capacitor improves, in particular, its leakage current or barrier height. Improving magneto-tunneling resistance improves the performance of the MTJ.
In the similar field of endeavor Horng teaches an annealing treatment before forming the top electromagnetic material film on the first insulating film (see e.g. Such a tunnel barrier layer 25 is formed by, for example, forming a first Mg layer (not shown) having a thickness of about 1.0 nm to 1.3 nm on the pinned layer 24 by a DC sputtering method, and then oxidizing it by radical oxidation (ROX). Then, the first MgO layer (ROX layer) 31 is formed, and then annealed in a magnetic field having directionality so that the first MgO layer 31 has (001) crystal orientation and subsequently has a thickness of about 0.3 to O The second MgO layer (NOX layer) 32 can be formed by forming a second thin second Mg layer (not shown) of 0.4 nm and then oxidizing by a normal oxidation process (natural oxidation), Para [0034], Figure 1).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide annealing treatment before forming the top electromagnetic material film in order to have a tunnel barrier capable of increasing the resistance change rate dR/R and reducing the area resistance RA for advantages such as improving magneto-tunneling resistance which would improve the performance of the MTJ.

Claims 13-14 are rejected under 35 U.S.C.103 as being unpatentable over Nardi in view of Hsu (US 2021/0083178 Al).

Regarding claim 13, Nardi as referred in claim 1 further teaches the bottom electromagnetic material film (see e.g. layers 103-117, Figure 1) is on the substrate (see e.g. 101, FIG. 1 shows an MTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103,105,113,115, and 117", Para [0039], Figure 1).
	However, Nardi does not explicitly teach a conductive layer is provided in the substrate, and the substrate exposes a surface of the conductive layer and the bottom electromagnetic material film is on the substrate and the surface of the conductive layer.
In the similar field of endeavor, Hsu teaches a method for forming a semiconductor structure wherein a conductive layer (see e.g. 112, Figure 4) is provided in the substrate (see e.g. 110, Figure 4), and the substrate exposes a surface of the conductive layer and the bottom electromagnetic material film (see e.g. 114-120, Figure 4) is on the substrate and the surface of the conductive layer (see e.g. A bottom electrode layer 114 is then blank formed over the BEVAs 112 and over the dielectric layer 110, so that the bottom electrode layer 114 extends along top surfaces of the BEVAs 112 and of the dielectric layer 110, Para [0012]; Reference is made to FIG. 4. Magnetic tunnel junction (MTJ) layers are formed over the bottom electrode layer 114. The MTJ layers 116 include a seed layer 118, a ferromagnetic pinned layer 120, a tunneling layer 122, a ferromagnetic free layer 124, and a capping layer 126 formed in sequence over the bottom electrode layer 114, Para [0013], Figure 4).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have the bottom electromagnetic material film in contact with the conductive layer as claimed in order to electrically connect to other electrical components such as a transistor.

Regarding claim 14, Nardi as referred in claim 1 further teaches the bottom electromagnetic material film includes a lower electrode film (see e.g. 103, Figure 1) on the substrate (see e.g. 101, Figure 1), a lower composite film (see e.g. 113, Figure 1) on the lower electrode film, and a lower electromagnetic film (see e.g. 117, Figure 1) on the lower composite film (see e.g. FIG. 1 shows an MTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103,105,113,115, and 117, Para [0039], Figure 1).
However, Nardi does not explicitly teach the lower electrode film is on the substrate and the surface of the conductive layer.
In the similar field of endeavor, Hsu teaches the lower electrode film (see e.g. 114, Figure 4) is on the substrate (see e.g. 110, Figure 4) and the surface of the conductive layer (see e.g. 112, A bottom electrode layer 114 is then blank formed over the BEVAs 112 and over the dielectric layer 110, so that the bottom electrode layer 114 extends along top surfaces of the BEVAs 112 and of the dielectric layer 110, Para [0012], Figure 4).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have the bottom electromagnetic material film in contact with the conductive layer in order to electrically connect to other electrical components such as a transistor.


Claims 15-16 are rejected under 35 U.S.C.103 as being unpatentable over Nardi in view of Hsu, and further in view of Wei etal. (US20190157344 Al; hereafter Wei).

Regarding claim 15, Nardi as referred in claim 14 teaches the lower electrode film (see e.g. 103,
Figure 1) is made of a material including, tantalum, or tantalum nitride, and the lower electromagnetic film (see e.g. 117, Figure 1) is made of a material including cobalt iron, cobalt iron boron, nickel iron, cobalt palladium, or combinations thereof (see e.g. FIG. 1 shows anMTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105, 113, 115, and 117, Para [0039]; The layer 121 and layer 117 may include metals and/or metal alloys, such as cobalt iron, cobalt iron boron, nickel iron, cobalt palladium, or combinations thereof, Para [0040], Figure 1).
However, Nardi does not explicitly teach the lower composite film has a structure including a
single layer structure or a composite structure.
In the similar field of endeavor Wei teaches the lower composite film (see e.g. 120, Figure 1B) has a structure including a single layer structure (see e.g. 1202) or a composite structure (see e.g. 1201, The first pinned magnetic layer 120 includes multiple layers of magnetic materials. In some embodiments, as shown in FIG. 2B, the first pinned magnetic layer 120 includes two layers 1201 and 1202, where the layer 1202 is in contact with the antiferromagnetic layer 125. In some embodiments, the layer 1201 includes a multilayer structure of cobalt (Co) and platinum (Pt). In some embodiments, a thickness of the cobalt layer is in a range fromabout0.3 nm to about0.6 nm and a thickness of the platinum layer is in a range from about 0.2 nm to about 0.5 nm. The thickness of the cobalt layer can be the same as or greater than the platinum layer. The cobalt layers and the platinum layers are alternately stacked such that the total thickness of the layer 1201 is in a range from about 5.0 nm to about 10.0 nm in some embodiments. The layer 1202 includes a cobalt layer having a thickness in a range fromabout0.4 nm to about0.6 nm, Para [0031], Figure 2B).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have the lower composite film has a structure including a single layer structure or a composite structure for advantages such as having desired thickness of the composite layer which can increase the perpendicular magnetic anisotropy (PMA) and thermal tolerance.

Regarding claim 16, Nardi as referred in claim 15 teaches the lower composite film (see e.g. 113, FIG.1 shows anMTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or Co Pd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101,103,105,113, 115, and 117. In some embodiments, the fixed layer includes layers 103,105,113,115, and 117, Para [0039], Figure 1).
However, Nardi does not explicitly teach when the lower composite film has the single layer structure, the lower composite film is made of material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxygen, or a combination thereof, and when the lower composite film has the composite structure, the lower composite film includes a plurality of conductive layers overlapped each other, and each layer of the plurality of conductive layers is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxygen, or a combination thereof.
In the similar field of endeavor Wei teaches when the lower composite film (see e.g. 120, Figure 1B) has the single layer structure (see e.g. 1202, Figure 2B), the lower composite film is made of material including cobalt and when the lower composite film has the composite structure (see e.g. 1201, Figure 2B), the lower composite film includes a plurality of conductive layers overlapped each other and each layer of the plurality of conductive layers is made of a material including cobalt and platinum (see e.g. The first pinned magnetic layer 120 includes multiple layers of magnetic materials. In some embodiments, as shown in FIG. 2B, the first pinned magnetic layer 120 includes two layers 1201 and 1202, where the layer 1202 is in contact with the antiferromagnetic layer 125. In some embodiments, the layer 1201 includes a multilayer structure of cobalt (Co) and platinum (Pt). In some embodiments, a thickness of the cobalt layer is in a range from about 0.3 nm to about 0.6 nm and a thickness of the platinum layer is in a range from about 0.2 nm to about 0.5 nm. The thickness of the cobalt layer can be the same as or greater than the platinum layer. The cobalt layers and the platinum layers are alternately stacked such that the total thickness of the layer 1201 is in a range from about 5.0 nm to about 10.0 nm in some embodiments. The layer 1202 includes a cobalt layer having a thickness in a range fromabout0.4 nm to about0.6 nm, Para [0031], Figure 2B).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have the lower composite film has a structure including a single layer structure or a composite structure for advantages such as having desired thickness of the lower composite film which can increase the perpendicular magnetic anisotropy (PMA) and thermal tolerance.

Claims 18-19 are rejected under 35 U.S.C.103 as being unpatentable over Nardi in view of Parkin and Horng, and further in view of Hsu (US 2021/0083178 Al).

Regarding claim 18, Nardi as referred in claim 12 further teaches a method comprising forming the top electromagnetic material film (see e.g. 121-129, FIG. 1 shows an MTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105, 113, 115, and 117. In various embodiments, the fixed layer includes the lower magnetic layers 101 through 117. The tunnel dielectric separates it from the free layer which may include the upper magnetic layers 121 through 129. In some embodiments, the free layer includes layers 129, 127, 125, 123, and 121. In some embodiments, the free layer includes layers 123 and 121, Para [0039], Figure 1).
However, Nardi does not explicitly teach after forming the top electromagnetic material film, patterning the top electromagnetic material film, the first insulating film, the second insulating film, and
 the bottom electromagnetic material film, until a surface of the substrate is exposed, so that the patterned top electromagnetic material film forms a top electromagnetic layer, the patterned first insulating film forms a first insulating layer, the patterned second insulating film forms a second insulating layer, and the patterned bottom electromagnetic material film forms a bottom electromagnetic layer, to form a magnetic tunnel junction on the substrate.
In the similar field of endeavor Hsu teaches after forming the top electromagnetic material film (see e.g. 124-128, Figure 4), patterning the top electromagnetic material film, the insulating film (see e.g. 122, Figure 4), and the bottom electromagnetic material film (see e.g. 114-120, Figure 4), until a surface of the substrate (see e.g. 110, Figure 4) is exposed, so that the patterned top electromagnetic material film forms a top electromagnetic layer (see e.g. 124'- 128', Figure 6), the patterned insulating film forms the insulating film (see e.g. 122', Figure 6), and the patterned bottom electromagnetic material film forms a bottom electromagnetic layer (see e.g. 114'- 120', Figure 6), to form a magnetic tunnel junction (see e.g. 116', Figure 6) on the substrate (see e.g. FIG. 5 is a cross-sectional view of the MRAM device 100 at an intermediate stage of manufacture according to various embodiments of the present disclosure. As shown in FIG. 5, the hard mask layer 129 and the underlying top electrode layer 128 are then etched, and hence forming top electrodes 128'. The patterned resist mask P and the hard mask layer 129 are then removed using suitable processes such as ashing and/or etching. Top electrodes 128' are used as etch masks for patterning the underlying layers, Para [0020]; As shown in FIG. 6, an etching process El is performed to pattern the MTJ layers 116using the top electrodes 128' as etch masks. In greater detail, the etching process El removes portions of the MTJ layers 116, the bottom electrode layer 114, and the underlying dielectric layer 110 not protected by the top electrodes 128'. The etching process El further etches the dielectric layer 110, thus resulting in a recess Rl in the dielectric layer 110. After the etching process El, remaining capping layers 126', remaining ferromagnetic free layers 124', remaining tunneling layers 122', remaining ferromagnetic pinned layers 120', and remaining seed layers 118' are in combination referred to as 
MTJ stacks 116'. The bottom electrode layer 114 is patterned as bottom electrodes 114' under the respective MTJ stacks 116', Para [0021], Figures 4-6).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to pattern the films to form a magneto-resistive random-access memory (MRAM) which is an emerging technology for next generation embedded memory devices.
In the similar field of endeavor Parkin teaches the first insulating film (see e.g. 124, FIG. 2A illustrates a process, in which a tunnel barrier 120 is formed by first depositing a thin Mg layer 122 followed by deposition by reactive sputtering of an MgO layer 124, Para[0052], Figure 2A) and the second insulating film (see e.g. 120', During the thermal anneal treatments the Mg layer may be come further oxidized or the texture of this layer or the crystallographic order of this layer may improve. In any case, the layer 122 will essentially be oxidized to form MgO so that the layers 122 and 124 will become largely indistinguishable. This is illustrated in FIG. 2B where layers 122 and 124 are shown as a single layer 120', Para [0063], Figure 2B).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have a first insulating film and a second insulating film in order to improve the magnetic tunnel junction's magneto­ tunneling resistance.

Regarding claim 19, Nardi as referred in claim 18 does not explicitly teach patterning the top electromagnetic material film, the first insulating film, the second insulating film, and the bottom electromagnetic material film includes, forming a patterned layer on the top electromagnetic material film, wherein the patterned layer exposes a portion of the top electromagnetic material film; and using the patterned layer as a mask, etching the top electromagnetic material film, the first insulating film, the second insulating film, and the bottom electromagnetic material film, until the surface of the substrate is exposed, to form the magnetic tunnel junction, wherein the magnetic tunnel junction includes, the bottom electromagnetic layer on the substrate, the second insulating layer on the bottom electromagnetic layer, the first insulating layer on the second insulating layer, and the top electromagnetic layer on the first insulating layer.
In the similar field of endeavor Parkin teaches the first insulating film (see e.g. 124, FIG. 2A illustrates a process, in which a tunnel barrier 120 is formed by first depositing a thin Mg layer 122 followed by deposition by reactive sputtering of an MgO layer 124, Para [0052], Figure 2A) and the second insulating film (see e.g. 120', During the thermal anneal treatments the Mg layer may become further oxidized or the texture of this layer or the crystallographic order of this layer may improve. In any case, the layer 122 will essentially be oxidized to form MgO so that the layers 122 and 124 will become largely indistinguishable. This is illustrated in FIG. 2B where layers 122 and 124 are shown as a single layer 120', Para [0063], Figure 2B).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have a first insulating film and a second insulating film in order to improve the magnetic tunnel junction's magneto­ tunneling resistance.
In the similar field of endeavor Hsu teaches patterning the top electromagnetic material film (see e.g. 124-128, Figure 4) the insulating film (see e.g. 122, Figure 4), and the bottom electromagnetic material film (see e.g. 114-120) includes, forming a patterned layer on the top electromagnetic material film, wherein the patterned layer exposes a portion of the top electromagnetic material film, and using the patterned layer as a mask, etching the top electromagnetic material film, the insulating film, and the
 bottom electromagnetic material film, until the surface of the substrate (see e.g. 110, Figure 4) is exposed, to form the magnetic tunnel junction (see e.g. 116', Figure 6), wherein the magnetic tunnel junction includes, the bottom electromagnetic layer on the substrate (see e.g. 114'- 120', Figure 6), the insulating layer (see e.g. 122', Figure 6) on the bottom electromagnetic layer and the top electromagnetic layer on the insulating layer (see e.g. 124'-128', A hard mask layer 129 is formed over the top electrode layer 128 , Para [0018]; In some embodiments, a patterned resist mask P is formed over the hard mask layer 129. A resist layer is formed over the hard mask layer 129 and then patterned into a patterned resist mask P using a suitable photolithography process, such that portions of the hard mask layer 129 are exposed by the patterned resist mask P, Para [0019], Figure 4; FIG. 5 is a cross-sectional view of the MRAM device 100 at an intermediate stage of manufacture according to various embodiments of the present disclosure. As shown in FIG. 5, the hard mask layer 129 and the underlying top electrode layer 128 are then etched, and hence forming top electrodes 128'. The patterned resist mask P and the hard mask layer 129 are then removed using suitable processes such as ashing and/or etching. Top electrodes 128' are used as etch masks for patterning the underlying layers, Para [0020]; As shown in FIG. 6, an etching process El is performed to pattern the MTJ layers 116 using the top electrodes 128' as etch masks. In greater detail, the etching process El removes portions of the MTJ layers 116, the bottom electrode layer 114, and the underlying dielectric layer 110 not protected by the top electrodes 128'. The etching process El further etches the dielectric layer 110, thus resulting in a recess Rl in the dielectric layer 110. After the etching process El, remaining capping layers 126', remaining ferromagnetic free layers 124', remaining tunneling layers 122', remaining ferromagnetic pinned layers 120', and remaining seed layers 118' are in combination referred to as MTJ stacks 116'. The bottom electrode layer 114 is patterned as bottom electrodes 114' under the respective MTJ stacks 116', Para [0021], Figures 4- 6).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to pattern the films to form a magneto-resistive random-access memory (MRAM) which is an emerging technology for next generation embedded memory devices.

Claim 20 is rejected under 35 U.S.C.103 as being unpatentable over Nardi in view of Parkin (US 20090324814 Al).

Regarding claim 20, Nardi teaches a semiconductor structure comprising a substrate (see e.g. 101, Figure 1) and a magnetic tunnel junction on the substrate, wherein the magnetic tunnel junction includes, a bottom electromagnetic layer (see e.g. 103-117, Figure 1) on the substrate and a top electromagnetic layer (see e.g. 121-129, FIG. 1 shows an MTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105,113,115, and 117. In various embodiments, the fixed layer includes the lower magnetic layers 101 through 117. The tunnel dielectric separates it from the free layer which may include the upper magnetic layers 121 through 129.In some embodiments, the free layer includes layers 129,127,125, 123, and 121.In some embodiments, the free layer includes layers 123 and 121, Para [0039], Figure 1); 
While Nardi does not explicitly teach the first insulating layer is formed on a precursor film by a chemical vapor deposition process, a physical vapor deposition process, an atomic layer deposition process, or a combination thereof; the precursor film is formed by performing a modification treatment on an insulating material film formed on the bottom electromagnetic layer to remove oxygen from the insulating material film to form the insulating material film into the precursor film covering the bottom electromagnetic material layer; the insulating material film is formed by a chemical vapor deposition process, a physical vapor deposition process, or a combination thereof, the insulating material film being made of a metal oxide; the first insulating layer is made of a same material as the insulating material film, however, Nardi does suggest repeating the steps 203-213, as shown in Figure 2B (see e.g. The metal oxide film is deposited by atomic layer deposition (ALD) or chemical vapor deposition (CVD). Figure 2B depicts operations of methods performed to deposit the metal oxide film 119, made of such as magnesium oxide, aluminum oxide, nickel oxide, titanium oxide, tantalum oxide, titanium oxide, lanthanum oxide, lanthanum aluminum oxide, strontium oxide, and strontium titanium oxide, on top of the bottom electromagnetic layer 103-117, as shown in Figure 1. When the cycle runs the first time an insulating material film is formed on the bottom electromagnetic material film. In operation 207, the substrate is exposed to a metal precursor for a duration sufficient to adsorb the metal precursor onto the underlying film surface, via either physisorption, or chemisorption. In operation 211, the substrate is exposed to a second reactant, such as an oxidant. The oxidant is an oxygen-containing reactant used to form at least a partial metal oxide monolayer, such as a magnesium oxide monolayer, on the surface of the underlying bottom electromagnetic material film. The steps maybe repeated to deposit a desired thickness of metal oxide film on the substrate. when the cycle runs the second time, in operation 203 the substrate is exposed to a reducing agent. The reducing agent may include species from a plasma of one of the reducing gases, such as a hydrogen plasma. In operation 203 inert gas may be flowed. The inert gas may be provided to assist with pressure and/or temperature control of the process chamber, evaporation of a liquid reactant, more rapid delivery of the reactant and/or as a sweep gas for removing process gases from the process chamber and/or process chamber plumbing. The reduction removes any metal oxides. The insulating material film 119 on the bottom electromagnetic material film 103-117 changes to a precursor film. In operation 209 the precursor film is oxidized to form the same metal oxide film from the previous cycle, Paras [0040], [0049], [0056], [0062], [0065], 0070] – [0076], [0083], Figures 1, 2A and 2B; Examiner’s interpretation: Various embodiments involving deposition of metal oxide layers can be done by ALD and CVD, ALD being more precise version of CVD).
Nardi is silent about the hydrogen treatment causing the metal oxide layer to be changed to a metal layer but since the reduction treatment uses the same hydrogen and inert gas hence inherently the metal oxide must be changed to a metal layer. Also, to remove oxygen is an intended outcome. Hence the initial metal oxide film after the reduction treatment changes to a metal film i.e. the precursor film and after step 209 again gets oxidized.
Therefore, it would have been obvious to one skilled in the art before the invention was effectively filed to repeat the cycle in order to deposit a desired thickness of metal oxide film and to perform a reduction treatment to have a high tunnel magnetoresistance metal oxide film and to reduce any oxide formation in the underlying metals in the free or fixed layers, since oxidation of the underlying or other metal films in the fixed or free layer may render the device inefficient, unreliable, or inoperable.
However, Nardi does not explicitly teach the second insulating layer is formed by performing an annealing treatment to form the precursor film into the second insulating layer.
In the similar field of endeavor Parkin teaches a first insulating layer (see e.g. layer 124, Figure 2A), on the second insulating layer (see e.g. layer 120', Figure 2A) and the second insulating layer is formed by performing an annealing treatment to form the precursor film (see e.g. layer 122, FIG. 2A illustrates this process, in which a tunnel barrier 120 is formed by first depositing a thin Mg layer 122 followed by deposition by reactive sputtering of an MgO layer 124, Para [0052], Figure 2A) into a second insulating layer (see e.g. layer 120', During the thermal anneal treatments the Mg layer may become further oxidized or the texture of this layer or the crystallographic order of this layer may improve. In any case, the layer 122 will essentially be oxidized to form MgO so that the layers 122 and 124 will become largely indistinguishable. This is illustrated in FIG. 2B where layers 122 and 124 are shown as a single layer 120', Para [0063], Figure 2B).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide annealing to improve the MgO tunnel barrier’s performance wherein performance refers to various attributes of the MgO tunnel barrier or associated device. For example, annealing a magnetic tunnel junction improves, in particular, its magneto-tunneling resistance; annealing a tunnel barrier improves, in particular, its spin polarization; annealing a MIM or a capacitor improves, in particular, its leakage current or barrier height. Improving magneto-tunneling resistance improves the performance of the MTJ.


Claims 1, 2, 4, 5, 9 and 17 are rejected under 35 U.S.C.103 as being unpatentable over Nardi et al. (US 2017/0130330 Al; hereafter Nardi) in view of Hujanen et al. (US 2002/0076837 A1; hereafter Hujanen).

Regarding claim 1, Nardi teaches a method for forming a semiconductor structure, comprising providing a substrate (see e.g. 101, Figure 1), forming a bottom electromagnetic material film (see e.g. 103-117, Figure 1) on the substrate (see e.g. an MTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. The fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105,113,115, and 117, Para [0039], Figure 1) forming an insulating material film on the formed bottom electromagnetic material film by a chemical vapor deposition process, a physical vapor deposition process, or a combination thereof, the insulating material film being made of a metal oxide (see e.g. the metal oxide film 119, made of such as magnesium oxide, aluminum oxide, nickel oxide, titanium oxide, tantalum oxide, titanium oxide, lanthanum oxide, lanthanum aluminum oxide, strontium oxide, and strontium titanium oxide, on top of the bottom electromagnetic layer 103-117, as shown in Figure 1. If using CVD to deposit the metal oxide layer, the substrate is exposed to the metal-containing precursor and reactant, such as an oxidant, simultaneously (e.g., the metal-containing precursor and oxidant are present together in a chamber housing the substrate) to deposit the metal oxide film, Para [0049], Figures 1; Examiner’s interpretation: Various embodiments involving deposition of metal oxide layers can be done by ALD and CVD, ALD being more precise version of CVD). 
While Nardi does not explicitly teach performing a modification treatment on the formed insulating material film, to form the insulating material film into a precursor film covering the bottom electromagnetic material film; and forming a first insulating film on the formed precursor film by a chemical vapor deposition process, a physical vapor deposition process, an atomic layer deposition process, or a combination thereof, the first insulating film being made of a same material as the insulating material film, however, Nardi does suggest repeating the steps 203-213, as shown in Figure 2B (see e.g. Figure 2B depicts operations of methods, steps 207 -215, performed to deposit the metal oxide film. When the cycle runs the second time, in operation 203 the substrate is exposed to a reducing agent. The reducing agent may include species from a plasma of one of the reducing gases, such as a hydrogen plasma. In operation 203 inert gas may be flowed. The inert gas may be provided to assist with pressure and/or temperature control of the process chamber, evaporation of a liquid reactant, more rapid delivery of the reactant and/or as a sweep gas for removing process gases from the process chamber and/or process chamber plumbing. The insulating material film 119 on the bottom electromagnetic material film 103-117 changes to a precursor film. In operation 209 the precursor film is oxidized to form the same metal oxide film from the previous cycle. The processes may be performed using ALD or CVD. Paras [0049], [0056], [0062], [0071] – [0076], [0083], Figures 2A and 2B; Examiner’s interpretation: Various embodiments involving deposition of metal oxide layers can be done by ALD and CVD, ALD being more precise version of CVD).
Therefore, it would have been obvious to one skilled in the art before the invention was effectively filed to repeat the cycle in order to deposit a desired thickness of metal oxide film.
However, Nardi does not explicitly teach the modification treatment on the formed insulating material film to remove oxygen therefrom.
In a similar field of endeavor Hujanen teaches a modification treatment on the formed insulating material film to remove oxygen therefrom (see e.g. a tunneling metal oxide layer is deposited onto a ferromagnetic metal surface. Reducing agents can be selected from, but are not limited to, the following: hydrogen, hydrogen-rich radicals, carbon monoxide, alcohol vapor, aldehyde vapor and carboxylic acid vapor. For example, the metal oxide is reduced with hydrogen plasma by placing the substrate comprising the metal oxide layer in a reaction chamber. A gas mixture comprising hydrogen is allowed to flow into the reaction chamber and Radio Frequency (RF) power is applied to create a plasma discharge in the hydrogen gas. The plasma discharge etches the metal oxide, leaving elemental metal. For example, A substrate comprising a copper oxide layer is loaded into the reaction chamber. The reaction chamber is evacuated to vacuum, heated to approximately 500degree C and the pressure of the reaction chamber is adjusted to about 5-10 mbar with flowing nitrogen gas. Hydrogen gas is mixed with nitrogen gas (10% hydrogen by volume), introduced to the reaction chamber and contacted with the substrate. Paras [0028], [0032], [0088], [0089], [148], [149]). 
Therefore, it would have been obvious to one skilled in the art before the invention was effectively filed to reduce the metal oxide layer to an elemental metal layer since the formation of elemental metal layers by depositing a metal oxide and then reducing the metal oxide is beneficial to the formation of magnetic devices. The reduced mobility of the metal atoms in the oxide lowers the probability of island formation in the thin film during deposition and provides for more uniform film growth.

Regarding claim 2, Nardi as referred in claim 1 teaches the precursor film (as explained in claim 1) is made of a material including magnesium, aluminum, hafnium, zirconium, or a combination thereof (see e.g. In operation 207, the substrate is exposed to a metal precursor for a duration sufficient to adsorb the metal precursor onto the underlying film surface, via either physisorption, or chemisorption. Although examples described herein use a magnesium-containing precursor as a first precursor, it will be understood that the first precursor may be any suitable precursor for de positing metal oxide or tunnel oxide films on a magnetic film, Para [0070]).

Regarding claim 4, Nardi as referred in claim 3 further teaches a thickness of the insulating material film (as explained in claim 1) ranges from about 0 angstroms to about 500 angstroms (see e.g. the insulating material film deposited by CVD or ALD may have any desired thickness for example less than 20nm or less than 1.5 nm). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Regarding claim 5, Nardi as referred in claim 3 further teaches the metal oxide is a material including magnesium oxide, aluminum oxide, hafnium dioxide, zirconium dioxide, or a combination thereof (see e.g. FIG. 2A provides a process flow diagram for performing operations in accordance with certain disclosed embodiments. Although examples provided herein describe disclosed embodiments in the context of depositing magnesium oxide films, it should be understood that methods may be used to deposit any metal oxide films or tunnel oxide films, such as aluminum oxide, nickel oxide, titanium oxide, tantalum oxide, titanium oxide, lanthanum oxide, lanthanum aluminum oxide, strontium oxide, or strontium titanium oxide, Para [0051]).

Regarding claim 9, Nardi as referred in claim 1 teaches the first insulating film (as explained in claim 1) is made of a material including magnesium oxide, aluminum oxide, silicon nitride, silicon oxynitride, hafnium dioxide, zirconium dioxide, or a combination thereof (see e.g. FIG. 2A provides a process flow diagram for performing operations in accordance with certain disclosed embodiments. Although examples provided herein describe disclosed embodiments in the con text of depositing magnesium oxide films, it should be understood that methods may be used to de posit any metal oxide films or tunnel oxide films, such as aluminum oxide, nickel oxide, titanium oxide, tantalum oxide, titanium oxide, lanthanum oxide, lanthanum aluminum oxide, strontium oxide, or strontium titanium oxide, Para [0051]).

Regarding claim 17, Nardi as referred in claim 1 teaches forming a top electromagnetic material film (see e.g. 121-129, Figure 1) on the first insulating film (as explained in claim 1), wherein the top electromagnetic material film includes an upper electromagnetic film (see e.g. 121, Figure 1) on the first insulating film, an upper composite film (see e.g. 123, Figure 1) on the upper electromagnetic film, and an upper electrode film (see e.g. 129, Figure 1) on the upper composite film (see e.g. FIG. 1 shows an MTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 12 9. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105, 113, 115, and 117. In various embodiments, the fixed layer includes the lower magnetic layers 101 through 117. The tunnel dielectric separates it from the free layer which may include the upper magnetic layers 121 through 129. In some embodiments, the free layer includes layers 129, 127, 125, 123, and 121. In some embodiments, the free layer includes layers 123 and 121", Para [0039], Figure 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nardi in view of Hujanen and further in view of Tois et al. (US 20200066512 Al; hereafter Tois).

Regarding claim 7, Nardi as referred in claim 1 further teaches the modification treatment includes performing a reduction treatment on the insulating material film to remove oxygen therefrom, wherein process parameters of the reduction treatment include, gases including hydrogen and helium,
 (see e.g. In operations 203 and 299, an inert gas may be flowed. In various embodiments, part or all of the inert gas is used as a carrier gas for the precursor and/or reactants. Example carrier gases include argon, nitrogen, and helium", Para [0056]; The reducing agent may be a vapor, gas, or a plasma. In some embodiments, the reducing agent is a gas. Examples of suitable reducing agent gases include hydrogen, ammonia, hydrazines, hydrazides, formalin, borane dimethylamine, metal borohydrides, organic borohydrides, boranes, carbon monoxide, carbon dioxide, and combinations thereof. Example hydrazines include methyl hydrazine, ethyl hydrazine, and dimethyl hydrazine. The reducing agents may be mixed with or delivered simultaneously with an inert gas, as discussed above, Para [0061], Figure 2B) and a treatment time from about 1 second to about 120 minutes (see e.g. The substrate may be exposed to the reducing agent for a duration sufficient to reduce and/or prepare the surface of the underlying film for subsequent operations. In various embodiments, the duration of exposure to the reducing agent may be between about 0.01 and about 60 seconds, Para [0064]).
However, Nardi does not explicitly teach a flow rate of the hydrogen is from about 50 seem to 
about 5000 seem, and a flow rate of the helium is from about 0 sccm to about 10000 sccm; a temperature from about 25 degrees Celsius to about 150 degrees Celsius.
In the similar field of endeavor Tois teaches a flow rate of the hydrogen is from about 50 seem to
about 5000 seem, and a flow rate of the helium is from about 0 sccm to about 10000 sccm (see e.g. plasma generated in a gas comprising                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                     and Ar which reduces the metal oxide on the metal surface, such as by removing OH groups and/or metal-oxygen bridges from the metal surface.                         
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                     flow may be from about 0.1 to about 0.4 slpm. The Ar co-flow may be, for example, about 2 slpm, Paras [0019], [0095]; 0.1 slpm is equivalent to 100 sccm, 0.4 slpm is equivalent to 400 seem and 2 slpm is equivalent to 2000 sccm), a temperature from 25 degrees Celsius to about 150 degrees Celsius (see e.g. the PEALD reactions may be performed at temperatures ranging from about 25° C to about 700° C, from about 50° C to about 600° C, from about 20° C to about 200° C, from about 75° C to about 450° C, or from about 90° C to about 300° C, Para [0105]).
 	Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide desired hydrogen flowrate for advantages such as by controlling the process conditions such as flow rate, contacting time of the reducing reactant and removal time, allowing for control of the quality and various properties of the films and selective growing of thin metal oxide films on one surface but not on a second different surface thereby reducing the number of process steps and saving time and money.

Claim 12 is rejected under 35 U.S.C.103 as being unpatentable over Nardi in view of Hujanen and further in view of Parkin (US 2009/0324814 Al) and Horng et al. (JP 2007173843A; hereafter Horng).

Regarding claim 12, Nardi as referred in claim 1 further teaches forming a top electromagnetic material film (see e.g. layers 121-129, MTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. The fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105,113,115, and 117. In various embodiments, the fixed layer includes the lower magnetic layers 101 through 117. The tunnel dielectric separates it from the free layer which may include the upper magnetic layers 121 through 129. In some embodiments, the free layer includes layers 129,127,125, 123, and 121. In some embodiments, the free layer includes layers 123 and 121, Para [0039], Figure 1) on the first insulating film (see e.g. Nardi, as explained in claim 1, Although FIG. 2B depicts no additional operations, in some embodiments, after deposition of the metal oxide layer, it may be desirable to deposit another film on top of the metal oxide layer prior to exposing the film to air. This is because the metal oxide film could potentially absorb oxygen, water vapor, nitrogen, or carbon dioxide during air exposure. In one example, a magnetic film including a free layer, such as CoFeB, may be deposited on top of the metal oxide film, Para [0084], Figure 1).
However, Nardi does not explicitly teach performing an annealing treatment before forming the top electromagnetic material film on the first insulating film, to form the precursor film into a second insulating film, wherein the second insulating film is at a bottom of the first insulating film, and a temperature range of the annealing treatment is from about 300 degrees Celsius to about 400 degrees Celsius.
In the similar field of endeavor Parkin teaches an annealing treatment on the first insulating film
(see e.g. layer 124, Figure 2A), to form the precursor film (see e.g. layer 122, FIG. 2A illustrates this process, in which a tunnel barrier 120 is formed by first depositing a thin Mg layer 122 followed by deposition by reactive sputtering of an MgO layer 124, Para [0052], Figure 2A) into a second insulating film (see e.g. layer 120', During the thermal anneal treatments the Mg layer may become further oxidized or the texture of this layer or the crystallographic order of this layer may improve. In any case, the layer 122 will essentially be oxidized to form MgO so that the layers 122 and 124 will become largely indistinguishable. This is illustrated in FIG. 2B where layers 122 and 124 are shown as a single layer 120', Para [0063], Figure 2B), wherein the second insulating film is at the bottom of the first insulating film, and a temperature range of the annealing treatment is from 300 degrees Celsius to about 400 degrees Celsius (see e.g. The annealing temperature is preferably greater than 200 degree C (e.g., in the range of 200 degree C to 400 degree C), and more preferably greater than 350 degree C (e.g., in the range of350 degree C to 400 degree C), Para [0022]).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide annealing to improve the MgO tunnel barrier’s performance wherein performance refers to various attributes of the MgO tunnel barrier or associated device. For example, annealing a magnetic tunnel junction improves, in particular, its magneto-tunneling resistance; annealing a tunnel barrier improves, in particular, its spin polarization; annealing a MIM or a capacitor improves, in particular, its leakage current or barrier height. Improving magneto-tunneling resistance improves the performance of the MTJ.
In the similar field of endeavor Horng teaches an annealing treatment before forming the top electromagnetic material film on the first insulating film (see e.g. Such a tunnel barrier layer 25 is formed by, for example, forming a first Mg layer (not shown) having a thickness of about 1.0 nm to 1.3 nm on the pinned layer 24 by a DC sputtering method, and then oxidizing it by radical oxidation (ROX). Then, the first MgO layer (ROX layer) 31 is formed, and then annealed in a magnetic field having directionality so that the first MgO layer 31 has (001) crystal orientation and subsequently has a thickness of about 0.3 to O The second MgO layer (NOX layer) 32 can be formed by forming a second thin second Mg layer (not shown) of 0.4 nm and then oxidizing by a normal oxidation process (natural oxidation), Para [0034], Figure 1).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide annealing treatment before forming the top electromagnetic material film in order to have a tunnel barrier capable of increasing the resistance change rate dR/R and reducing the area resistance RA for advantages such as improving magneto-tunneling resistance which would improve the performance of the MTJ.

Claims 13-14 are rejected under 35 U.S.C.103 as being unpatentable over Nardi in view of Hujanen and further in view of Hsu (US 2021/0083178 Al).

Regarding claim 13, Nardi as referred in claim 1 further teaches the bottom electromagnetic material film (see e.g. layers 103-117, Figure 1) is on the substrate (see e.g. 101, FIG. 1 shows an MTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103,105,113,115, and 117", Para [0039], Figure 1).
	However, Nardi does not explicitly teach a conductive layer is provided in the substrate, and the substrate exposes a surface of the conductive layer and the bottom electromagnetic material film is on the substrate and the surface of the conductive layer.
In the similar field of endeavor, Hsu teaches a method for forming a semiconductor structure wherein a conductive layer (see e.g. 112, Figure 4) is provided in the substrate (see e.g. 110, Figure 4), and the substrate exposes a surface of the conductive layer and the bottom electromagnetic material film (see e.g. 114-120, Figure 4) is on the substrate and the surface of the conductive layer (see e.g. A bottom electrode layer 114 is then blank formed over the BEVAs 112 and over the dielectric layer 110, so that the bottom electrode layer 114 extends along top surfaces of the BEVAs 112 and of the dielectric layer 110, Para [0012]; Reference is made to FIG. 4. Magnetic tunnel junction (MTJ) layers are formed over the bottom electrode layer 114. The MTJ layers 116 include a seed layer 118, a ferromagnetic pinned layer 120, a tunneling layer 122, a ferromagnetic free layer 124, and a capping layer 126 formed in sequence over the bottom electrode layer 114, Para [0013], Figure 4).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have the bottom electromagnetic material film in contact with the conductive layer as claimed in order to electrically connect to other electrical components such as a transistor.

Regarding claim 14, Nardi as referred in claim 1 further teaches the bottom electromagnetic material film includes a lower electrode film (see e.g. 103, Figure 1) on the substrate (see e.g. 101, Figure 1), a lower composite film (see e.g. 113, Figure 1) on the lower electrode film, and a lower electromagnetic film (see e.g. 117, Figure 1) on the lower composite film (see e.g. FIG. 1 shows an MTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103,105,113,115, and 117, Para [0039], Figure 1).
However, Nardi does not explicitly teach the lower electrode film is on the substrate and the surface of the conductive layer.
In the similar field of endeavor, Hsu teaches the lower electrode film (see e.g. 114, Figure 4) is on the substrate (see e.g. 110, Figure 4) and the surface of the conductive layer (see e.g. 112, A bottom electrode layer 114 is then blank formed over the BEVAs 112 and over the dielectric layer 110, so that the bottom electrode layer 114 extends along top surfaces of the BEVAs 112 and of the dielectric layer 110, Para [0012], Figure 4).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have the bottom electromagnetic material film in contact with the conductive layer in order to electrically connect to other electrical components such as a transistor.


Claims 15-16 are rejected under 35 U.S.C.103 as being unpatentable over Nardi in view of Hujanen and Hsu, and further in view of Wei et al. (US20190157344 Al; hereafter Wei).

Regarding claim 15, Nardi as referred in claim 14 teaches the lower electrode film (see e.g. 103,
Figure 1) is made of a material including, tantalum, or tantalum nitride, and the lower electromagnetic film (see e.g. 117, Figure 1) is made of a material including cobalt iron, cobalt iron boron, nickel iron, cobalt palladium, or combinations thereof (see e.g. FIG. 1 shows anMTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105, 113, 115, and 117, Para [0039]; The layer 121 and layer 117 may include metals and/or metal alloys, such as cobalt iron, cobalt iron boron, nickel iron, cobalt palladium, or combinations thereof, Para [0040], Figure 1).
However, Nardi does not explicitly teach the lower composite film has a structure including a
single layer structure or a composite structure.
In the similar field of endeavor Wei teaches the lower composite film (see e.g. 120, Figure 1B) has a structure including a single layer structure (see e.g. 1202) or a composite structure (see e.g. 1201, The first pinned magnetic layer 120 includes multiple layers of magnetic materials. In some embodiments, as shown in FIG. 2B, the first pinned magnetic layer 120 includes two layers 1201 and 1202, where the layer 1202 is in contact with the antiferromagnetic layer 125. In some embodiments, the layer 1201 includes a multilayer structure of cobalt (Co) and platinum (Pt). In some embodiments, a thickness of the cobalt layer is in a range fromabout0.3 nm to about0.6 nm and a thickness of the platinum layer is in a range from about 0.2 nm to about 0.5 nm. The thickness of the cobalt layer can be the same as or greater than the platinum layer. The cobalt layers and the platinum layers are alternately stacked such that the total thickness of the layer 1201 is in a range from about 5.0 nm to about 10.0 nm in some embodiments. The layer 1202 includes a cobalt layer having a thickness in a range fromabout0.4 nm to about0.6 nm, Para [0031], Figure 2B).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have the lower composite film has a structure including a single layer structure or a composite structure for advantages such as having desired thickness of the composite layer which can increase the perpendicular magnetic anisotropy (PMA) and thermal tolerance.

Regarding claim 16, Nardi as referred in claim 15 teaches the lower composite film (see e.g. 113, FIG.1 shows anMTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or Co Pd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101,103,105,113, 115, and 117. In some embodiments, the fixed layer includes layers 103,105,113,115, and 117, Para [0039], Figure 1).
However, Nardi does not explicitly teach when the lower composite film has the single layer structure, the lower composite film is made of material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxygen, or a combination thereof, and when the lower composite film has the composite structure, the lower composite film includes a plurality of conductive layers overlapped each other, and each layer of the plurality of conductive layers is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxygen, or a combination thereof.
In the similar field of endeavor Wei teaches when the lower composite film (see e.g. 120, Figure 1B) has the single layer structure (see e.g. 1202, Figure 2B), the lower composite film is made of material including cobalt and when the lower composite film has the composite structure (see e.g. 1201, Figure 2B), the lower composite film includes a plurality of conductive layers overlapped each other and each layer of the plurality of conductive layers is made of a material including cobalt and platinum (see e.g. The first pinned magnetic layer 120 includes multiple layers of magnetic materials. In some embodiments, as shown in FIG. 2B, the first pinned magnetic layer 120 includes two layers 1201 and 1202, where the layer 1202 is in contact with the antiferromagnetic layer 125. In some embodiments, the layer 1201 includes a multilayer structure of cobalt (Co) and platinum (Pt). In some embodiments, a thickness of the cobalt layer is in a range from about 0.3 nm to about 0.6 nm and a thickness of the platinum layer is in a range from about 0.2 nm to about 0.5 nm. The thickness of the cobalt layer can be the same as or greater than the platinum layer. The cobalt layers and the platinum layers are alternately stacked such that the total thickness of the layer 1201 is in a range from about 5.0 nm to about 10.0 nm in some embodiments. The layer 1202 includes a cobalt layer having a thickness in a range fromabout0.4 nm to about0.6 nm, Para [0031], Figure 2B).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have the lower composite film has a structure including a single layer structure or a composite structure for advantages such as having desired thickness of the lower composite film which can increase the perpendicular magnetic anisotropy (PMA) and thermal tolerance.

Claims 18-19 are rejected under 35 U.S.C.103 as being unpatentable over Nardi in view of Hujanen, Parkin and Horng, and further in view of Hsu (US 2021/0083178 Al).

Regarding claim 18, Nardi as referred in claim 12 further teaches a method comprising forming the top electromagnetic material film (see e.g. 121-129, FIG. 1 shows an MTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105, 113, 115, and 117. In various embodiments, the fixed layer includes the lower magnetic layers 101 through 117. The tunnel dielectric separates it from the free layer which may include the upper magnetic layers 121 through 129. In some embodiments, the free layer includes layers 129, 127, 125, 123, and 121. In some embodiments, the free layer includes layers 123 and 121, Para [0039], Figure 1).
However, Nardi does not explicitly teach after forming the top electromagnetic material film, patterning the top electromagnetic material film, the first insulating film, the second insulating film, and
 the bottom electromagnetic material film, until a surface of the substrate is exposed, so that the patterned top electromagnetic material film forms a top electromagnetic layer, the patterned first insulating film forms a first insulating layer, the patterned second insulating film forms a second insulating layer, and the patterned bottom electromagnetic material film forms a bottom electromagnetic layer, to form a magnetic tunnel junction on the substrate.
In the similar field of endeavor Hsu teaches after forming the top electromagnetic material film (see e.g. 124-128, Figure 4), patterning the top electromagnetic material film, the insulating film (see e.g. 122, Figure 4), and the bottom electromagnetic material film (see e.g. 114-120, Figure 4), until a surface of the substrate (see e.g. 110, Figure 4) is exposed, so that the patterned top electromagnetic material film forms a top electromagnetic layer (see e.g. 124'- 128', Figure 6), the patterned insulating film forms the insulating film (see e.g. 122', Figure 6), and the patterned bottom electromagnetic material film forms a bottom electromagnetic layer (see e.g. 114'- 120', Figure 6), to form a magnetic tunnel junction (see e.g. 116', Figure 6) on the substrate (see e.g. FIG. 5 is a cross-sectional view of the MRAM device 100 at an intermediate stage of manufacture according to various embodiments of the present disclosure. As shown in FIG. 5, the hard mask layer 129 and the underlying top electrode layer 128 are then etched, and hence forming top electrodes 128'. The patterned resist mask P and the hard mask layer 129 are then removed using suitable processes such as ashing and/or etching. Top electrodes 128' are used as etch masks for patterning the underlying layers, Para [0020]; As shown in FIG. 6, an etching process El is performed to pattern the MTJ layers 116using the top electrodes 128' as etch masks. In greater detail, the etching process El removes portions of the MTJ layers 116, the bottom electrode layer 114, and the underlying dielectric layer 110 not protected by the top electrodes 128'. The etching process El further etches the dielectric layer 110, thus resulting in a recess Rl in the dielectric layer 110. After the etching process El, remaining capping layers 126', remaining ferromagnetic free layers 124', remaining tunneling layers 122', remaining ferromagnetic pinned layers 120', and remaining seed layers 118' are in combination referred to as 
MTJ stacks 116'. The bottom electrode layer 114 is patterned as bottom electrodes 114' under the respective MTJ stacks 116', Para [0021], Figures 4-6).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to pattern the films to form a magneto-resistive random-access memory (MRAM) which is an emerging technology for next generation embedded memory devices.
In the similar field of endeavor Parkin teaches the first insulating film (see e.g. 124, FIG. 2A illustrates a process, in which a tunnel barrier 120 is formed by first depositing a thin Mg layer 122 followed by deposition by reactive sputtering of an MgO layer 124, Para[0052], Figure 2A) and the second insulating film (see e.g. 120', During the thermal anneal treatments the Mg layer may be come further oxidized or the texture of this layer or the crystallographic order of this layer may improve. In any case, the layer 122 will essentially be oxidized to form MgO so that the layers 122 and 124 will become largely indistinguishable. This is illustrated in FIG. 2B where layers 122 and 124 are shown as a single layer 120', Para [0063], Figure 2B).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have a first insulating film and a second insulating film in order to improve the magnetic tunnel junction's magneto­ tunneling resistance.

Regarding claim 19, Nardi as referred in claim 18 does not explicitly teach patterning the top electromagnetic material film, the first insulating film, the second insulating film, and the bottom electromagnetic material film includes, forming a patterned layer on the top electromagnetic material film, wherein the patterned layer exposes a portion of the top electromagnetic material film; and using the patterned layer as a mask, etching the top electromagnetic material film, the first insulating film, the second insulating film, and the bottom electromagnetic material film, until the surface of the substrate is exposed, to form the magnetic tunnel junction, wherein the magnetic tunnel junction includes, the bottom electromagnetic layer on the substrate, the second insulating layer on the bottom electromagnetic layer, the first insulating layer on the second insulating layer, and the top electromagnetic layer on the first insulating layer.
In the similar field of endeavor Parkin teaches the first insulating film (see e.g. 124, FIG. 2A illustrates a process, in which a tunnel barrier 120 is formed by first depositing a thin Mg layer 122 followed by deposition by reactive sputtering of an MgO layer 124, Para [0052], Figure 2A) and the second insulating film (see e.g. 120', During the thermal anneal treatments the Mg layer may become further oxidized or the texture of this layer or the crystallographic order of this layer may improve. In any case, the layer 122 will essentially be oxidized to form MgO so that the layers 122 and 124 will become largely indistinguishable. This is illustrated in FIG. 2B where layers 122 and 124 are shown as a single layer 120', Para [0063], Figure 2B).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have a first insulating film and a second insulating film in order to improve the magnetic tunnel junction's magneto­ tunneling resistance.
In the similar field of endeavor Hsu teaches patterning the top electromagnetic material film (see e.g. 124-128, Figure 4) the insulating film (see e.g. 122, Figure 4), and the bottom electromagnetic material film (see e.g. 114-120) includes, forming a patterned layer on the top electromagnetic material film, wherein the patterned layer exposes a portion of the top electromagnetic material film, and using the patterned layer as a mask, etching the top electromagnetic material film, the insulating film, and the
 bottom electromagnetic material film, until the surface of the substrate (see e.g. 110, Figure 4) is exposed, to form the magnetic tunnel junction (see e.g. 116', Figure 6), wherein the magnetic tunnel junction includes, the bottom electromagnetic layer on the substrate (see e.g. 114'- 120', Figure 6), the insulating layer (see e.g. 122', Figure 6) on the bottom electromagnetic layer and the top electromagnetic layer on the insulating layer (see e.g. 124'-128', A hard mask layer 129 is formed over the top electrode layer 128 , Para [0018]; In some embodiments, a patterned resist mask P is formed over the hard mask layer 129. A resist layer is formed over the hard mask layer 129 and then patterned into a patterned resist mask P using a suitable photolithography process, such that portions of the hard mask layer 129 are exposed by the patterned resist mask P, Para [0019], Figure 4; FIG. 5 is a cross-sectional view of the MRAM device 100 at an intermediate stage of manufacture according to various embodiments of the present disclosure. As shown in FIG. 5, the hard mask layer 129 and the underlying top electrode layer 128 are then etched, and hence forming top electrodes 128'. The patterned resist mask P and the hard mask layer 129 are then removed using suitable processes such as ashing and/or etching. Top electrodes 128' are used as etch masks for patterning the underlying layers, Para [0020]; As shown in FIG. 6, an etching process El is performed to pattern the MTJ layers 116 using the top electrodes 128' as etch masks. In greater detail, the etching process El removes portions of the MTJ layers 116, the bottom electrode layer 114, and the underlying dielectric layer 110 not protected by the top electrodes 128'. The etching process El further etches the dielectric layer 110, thus resulting in a recess Rl in the dielectric layer 110. After the etching process El, remaining capping layers 126', remaining ferromagnetic free layers 124', remaining tunneling layers 122', remaining ferromagnetic pinned layers 120', and remaining seed layers 118' are in combination referred to as MTJ stacks 116'. The bottom electrode layer 114 is patterned as bottom electrodes 114' under the respective MTJ stacks 116', Para [0021], Figures 4- 6).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to pattern the films to form a magneto-resistive random-access memory (MRAM) which is an emerging technology for next generation embedded memory devices.

Claim 20 is rejected under 35 U.S.C.103 as being unpatentable over Nardi in view of Hujanen and further in view of Parkin (US 20090324814 Al).

Regarding claim 20, Nardi teaches a semiconductor structure comprising a substrate (see e.g. 101, Figure 1) and a magnetic tunnel junction on the substrate, wherein the magnetic tunnel junction includes, a bottom electromagnetic layer (see e.g. 103-117, Figure 1) on the substrate and a top electromagnetic layer (see e.g. 121-129, FIG. 1 shows an MTJ stack 100 including a silicon oxide etch stop layer 101, a tantalum nitride barrier layer 103, a platinum manganese alloy layer 105, a first CoFeB layer 113, a ruthenium metal layer 115, a second CoFeB layer 117, a dielectric layer 119, a third CoFeB layer 121, a NiFe or CoPd layer 123, a ruthenium layer 125, a second NiFe or CoPd layer 127, and a tantalum layer 129. The MTJ stack 120 is composed of all of the layers as shown in the Figure. In some embodiments, the fixed layer includes layers 101, 103, 105, 113, 115, and 117. In some embodiments, the fixed layer includes layers 103, 105,113,115, and 117. In various embodiments, the fixed layer includes the lower magnetic layers 101 through 117. The tunnel dielectric separates it from the free layer which may include the upper magnetic layers 121 through 129.In some embodiments, the free layer includes layers 129,127,125, 123, and 121.In some embodiments, the free layer includes layers 123 and 121, Para [0039], Figure 1); 
While Nardi does not explicitly teach the first insulating layer is formed on a precursor film by a chemical vapor deposition process, a physical vapor deposition process, an atomic layer deposition process, or a combination thereof; the precursor film is formed by performing a modification treatment on an insulating material film formed on the bottom electromagnetic layer to form the insulating material film into the precursor film covering the bottom electromagnetic material layer; the insulating material film is formed by a chemical vapor deposition process, a physical vapor deposition process, or a combination thereof, the insulating material film being made of a metal oxide; the first insulating layer is made of a same material as the insulating material film, however, Nardi does suggest repeating the steps 203-213, as shown in Figure 2B (see e.g. The metal oxide film is deposited by atomic layer deposition (ALD) or chemical vapor deposition (CVD). Figure 2B depicts operations of methods performed to deposit the metal oxide film 119, made of such as magnesium oxide, aluminum oxide, nickel oxide, titanium oxide, tantalum oxide, titanium oxide, lanthanum oxide, lanthanum aluminum oxide, strontium oxide, and strontium titanium oxide, on top of the bottom electromagnetic layer 103-117, as shown in Figure 1. When the cycle runs the first time an insulating material film is formed on the bottom electromagnetic material film. In operation 207, the substrate is exposed to a metal precursor for a duration sufficient to adsorb the metal precursor onto the underlying film surface, via either physisorption, or chemisorption. In operation 211, the substrate is exposed to a second reactant, such as an oxidant. The oxidant is an oxygen-containing reactant used to form at least a partial metal oxide monolayer, such as a magnesium oxide monolayer, on the surface of the underlying bottom electromagnetic material film. The steps maybe repeated to deposit a desired thickness of metal oxide film on the substrate. When the cycle runs the second time, in operation 203 the substrate is exposed to a reducing agent. The reducing agent may include species from a plasma of one of the reducing gases, such as a hydrogen plasma. In operation 203 inert gas may be flowed. The inert gas may be provided to assist with pressure and/or temperature control of the process chamber, evaporation of a liquid reactant, more rapid delivery of the reactant and/or as a sweep gas for removing process gases from the process chamber and/or process chamber plumbing. The insulating material film 119 on the bottom electromagnetic material film 103-117 changes to a precursor film. In operation 209 the precursor film is oxidized to form the same metal oxide film from the previous cycle, Paras [0040], [0049], [0056], [0062], [0065], 0070] – [0076], [0083], Figures 1, 2A and 2B).
Therefore, it would have been obvious to one skilled in the art before the invention was effectively filed to repeat the cycle in order to deposit a desired thickness of metal oxide film.
However, Nardi does not explicitly teach the modification treatment on an insulating material film to remove oxygen from the insulating material film and the second insulating layer is formed by performing an annealing treatment to form the precursor film into the second insulating layer.
In a similar field of endeavor Hujanen teaches a modification treatment on the insulating material film to remove oxygen from the insulating material film (see e.g. a tunneling metal oxide layer is deposited onto a ferromagnetic metal surface. Reducing agents can be selected from, but are not limited to, the following: hydrogen, hydrogen-rich radicals, carbon monoxide, alcohol vapor, aldehyde vapor and carboxylic acid vapor. For example, the metal oxide is reduced with hydrogen plasma by placing the substrate comprising the metal oxide layer in a reaction chamber. A gas mixture comprising hydrogen is allowed to flow into the reaction chamber and Radio Frequency (RF) power is applied to create a plasma discharge in the hydrogen gas. The plasma discharge etches the metal oxide, leaving elemental metal. For example, A substrate comprising a copper oxide layer is loaded into the reaction chamber. The reaction chamber is evacuated to vacuum, heated to approximately 500degree C and the pressure of the reaction chamber is adjusted to about 5-10 mbar with flowing nitrogen gas. Hydrogen gas is mixed with nitrogen gas (10% hydrogen by volume), introduced to the reaction chamber and contacted with the substrate. Paras [0028], [0032], [0088], [0089], [148], [149]). 
Therefore, it would have been obvious to one skilled in the art before the invention was effectively filed to reduce the metal oxide layer to an elemental metal layer since the formation of elemental metal layers by depositing a metal oxide and then reducing the metal oxide is beneficial to the formation of magnetic devices. The reduced mobility of the metal atoms in the oxide lowers the probability of island formation in the thin film during deposition and provides for more uniform film growth.
In the similar field of endeavor Parkin teaches a first insulating layer (see e.g. layer 124, Figure 2A), on the second insulating layer (see e.g. layer 120', Figure 2A) and the second insulating layer is formed by performing an annealing treatment to form the precursor film (see e.g. layer 122, FIG. 2A illustrates this process, in which a tunnel barrier 120 is formed by first depositing a thin Mg layer 122 followed by deposition by reactive sputtering of an MgO layer 124, Para [0052], Figure 2A) into a second insulating layer (see e.g. layer 120', During the thermal anneal treatments the Mg layer may become further oxidized or the texture of this layer or the crystallographic order of this layer may improve. In any case, the layer 122 will essentially be oxidized to form MgO so that the layers 122 and 124 will become largely indistinguishable. This is illustrated in FIG. 2B where layers 122 and 124 are shown as a single layer 120', Para [0063], Figure 2B).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide annealing to improve the MgO tunnel barrier’s performance wherein performance refers to various attributes of the MgO tunnel barrier or associated device. For example, annealing a magnetic tunnel junction improves, in particular, its magneto-tunneling resistance; annealing a tunnel barrier improves, in particular, its spin polarization; annealing a MIM or a capacitor improves, in particular, its leakage current or barrier height. Improving magneto-tunneling resistance improves the performance of the MTJ.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAKEHA SEHAR whose telephone number is (571)272-4033. The examiner can normally be reached Monday-Thursday 7:00 am - 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara J. Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
h ttps://www.uspto. gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAKEHA SEHAR/Examiner, Art Unit 2893                                                                                                                                                                                                        
/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893